LACOMBE, Circuit Judge
(orally). Unless well-established rules for the construction of protests are to be set aside, this protest is wholly insufficient. To hold that a reference to paragraph 646 of the act of 1894 is to be read as a reference to paragraph 677 of the act of 1897, as a clerical error, on any theory that the collector must have known what the importer meant, would be to carry the doctrine of liberal construction far beyond any limit it has ever reached before.
Decision of the board affirmed.